DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-5, 7, and 21-23 under 35 U.S.C. 112(b) is withdrawn.
Claims 15-17, 19-20, 24, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the pins”.  There is insufficient antecedent basis for this limitation.  There are no “pins” introduced previously in Claim 15.  Claim 1, which was amended in a similar manner, recites “a pin” for both the male and female friction hinge.  A similar recitation in Claim 15 would overcome this rejection.
Claim 27 recites the limitation “the pins”.  There is insufficient antecedent basis for this limitation.  There are no “pins” introduced previously in Claim 27.  Claim 1, which was amended in a similar manner, recites “a pin” for both the male and female friction hinge.  A similar recitation in Claim 27 would overcome this rejection.
Claim 29 recites the limitation “the first stop member” and “the second stop member”. There is insufficient antecedent basis for these limitations.  Modification of the dependency of the claim to depend from Claim 28 would overcome this rejection.

The rejection of Claims 25-26 under 35 U.S.C. 112(d) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FU (US 7836554).
As to claim 1, FU teaches a method of coupling first and second devices of a mobile device (Figure 7 teaches the hinge structure being used with a mobile device (50) that has a first device (51) and a second device (52).), comprising: providing a first planar mounting plate of a male friction hinge coupled to the first device (Figure 2 teaches the first mounting plate (371) for the male friction hinge (34) that has multiple rings (323, 325, 327) that frictionally interact during the hinging motion.  The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of FU (371) is interpreted as “planar” in that the portions where the holes for coupling with the male friction hinge are located are flat surfaces.), the first mounting plate having a first female receptacle coupled thereto (Figure 2 teaches the first mounting plate (371) has a female receptacle (373).); providing a second planar mounting plate of a female friction hinge coupled to the second device, the second mounting plate having a second female receptacle coupled thereto (Figure 2 teaches a second mounting plate (361) for the female friction hinge (33)(that has multiple rings (313, 315) that frictionally interact during the hinging motion) that has a receptacle (363). The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of FU (361) is interpreted as “planar” in that the portions where the holes for interaction with the female friction hinge are located are flat surfaces.); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 2 and 4 teach the pin (321) of the male friction hinge (34) is inserted into the aperture (373) and the flange portions (3212) of the pin frictionally contact the aperture.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figure 2 teaches the male friction hinge (34) has elongated sections at each end that are used for coupling with the female friction hinge (33) through insertion in to the groove (3311).); inserting a pin of a female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 2 and 4 teach the pin (31) of the female friction hinge (33) is inserted into the aperture (363) in the mounting plate (361) and the flanged portions (3112) frictionally contact the aperture.), the female friction hinge including a coupling portion with a recess therein (Figure 2 teaches the recess (3311) in the female friction hinge (33).); (Figures 2 and 4 teach the before and after views of the assembly where the flange (3413) of the male friction hinge (34) is inserted into the groove (3311) of the female friction hinge (33).), wherein the elongated extension member extends transverse to longitudinal axes of the pins of the male and female reaction hinge (Figures 2 and 4 teach the elongated extension member (ends of Item 34) extends transverse to the longitudinal axis of the pins (31 and 321).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge, the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Figure 2 teaches that the recess/groove (3311) of the female friction hinge (33) has a lip (interpreted as the stop member) that prevents the separation of the male friction member (34) when the flange (3413) (interpreted as the second stop member) is received in the groove.)

As to claim 22, FU teaches the method of claim 1, the first mounting plate being coupled to a first bracket and the second mounting plate being coupled to a second bracket. (Figure 2 teaches the first mounting plate (flat surface (371)) is connected to a bracket structure (connecting pieces (372)) that form a bracket for interaction with electronic component surface.  Figure 2 also teaches the second mounting plate (361) is connected to a bracket (362) for interaction with the electronic component surface.)

As to claim 23, FU teaches the method of claim 22, the first bracket and the second bracket including a plurality of holes. (Figure 2 teaches the first bracket (items 372) has 2 holes total, while the second bracket (362) has two holes total.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7917993).

    PNG
    media_image1.png
    988
    1109
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of Figure 3B of PARK
As to claim 1, PARK teaches a method of coupling first and second devices of a mobile device (Figure 2a teaches the first and second devices (30, 33) of the device.  Col. 3, Lines 49-50 teach this is a portable computer.), comprising: providing a first planar mounting plate of a male friction hinge coupled to the first device (Figure 3b teaches a first mounting plate (37). The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of PARK (37) is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.)), the first mounting plate having a first female receptacle coupled thereto (Figure 3b, Item 40); providing a second mounting plate of a female friction hinge coupled to the second device (Figure 3b teaches a second mounting plate (69).  Col. 5, Lines 54-55 teach this structure is fixed to an inner portion of the second unit (33).) , the second mounting plate having a second female receptacle coupled thereto (Figure 3b teaches the second mounting plate (69) has an aperture that fits the pin (67) of the female component of the friction hinge (53).); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 3a-3b teach the pin (45) of the male friction hinge (43) is inserted into the hole (40) of the mounting plate (37). Col. 4, Lines 25-31 teaches a damping construction inside the cylinder (39) to prevent easy rotation.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figures 3a-3b teach the male friction hinge (43) is made up of an elongated extension member with an engagement protuberance (49).); inserting a pin of the female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 3a-3b teach the female friction hinge (53) pin (61) is inserted into the second mounting plate (69).  Col. 5, Lines 55-58 teach an inner construction of the cylinder that prevents easy rotation.), the female friction hinge including a coupling portion with a recess therein (Figure 3b teaches the female friction hinge (53) has a recess (55).); inserting the elongated extension member of the male friction hinge to the recess of the coupling (Figure 3a teaches the aftermath of the joining of the extension member (43) and the recess of the female friction hinge (53) where the end protuberance (49) is inside the recess (55).) wherein the elongated extension member extends transverse to longitudinal axe of the pins of the male and female friction hinges (Figure 3a teaches the elongated extension member extends transverse to the pins (45, 67).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge (Figure 3b teaches a first stop member (63) that fits into the interior of the female friction hinge (53) and that the male friction hinge has slots (47) that engage with the stop member (63).), the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)
PARK does not explicitly disclose a second mounting plate that is a planar mounting plate.
However, the mounting structure of PARK’s second mounting area (interpreted as a second mounting plate) is similar in appearance to the first mounting area of PARK’s first mounting plate.  (Figure 3b, Item 37 is a flat plate while the actual mounting location is a cylindrical bore, similar to Item 69.)
One of ordinary skill would have been motivated to combine the known flat planar mounting plate area of PARK’s first mounting plate to the second mounting area (PARK Col. 4, Lines 24-27) and to fix the mounting portion via screws to the second unit. (PARK Col. 4, Lines 30-35)
Figure 7a of PARK teaches that both mounting portions of the hinge of PARK are located in the width of the panels (30, 33) of the device, and that neither mounting location moves in any way during the opening and closing of the device.  Thus, both mounting areas are equally available for having a flat planar mounting plate, as shown in Figure 3b.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known flat planar mounting plate area of PARK’s first mounting plate to the second mounting area of PARK because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, PARK teaches the method of claim 1, wherein the male friction hinge rotates in unison with female friction hinge due to the coupling of the elongated extension member to the recess of the female friction hinge. (Figures 7a-7e teach that the two hinge members rotate in unison as the devices (30, 33) are opened.)

As to claim 3, PARK teaches the method of claim 1, wherein the elongated extension member fits within the recess of the female friction hinge with a friction fit. (Figures 3a-3b teach the engagement protuberance (49) of the male friction hinge (43) fits into the recess (55) of the female friction hinge (53).  The stopper (63) in the recess (55) provides a friction fit with the male friction hinge (43) in that is resists the movement of the male friction hinge when it contacts the edge.)

As to claim 4, PARK teaches the method of claim 1, wherein the first stop member and the second stop member are a geared cooperation with a pin-and-slot configuration. (Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 5, PARK teaches the method of claim 1, wherein the elongated extension member includes a slot and the female friction hinge includes a pin so as to form a pin-and-slot joint there between. (Figures 3a-3b teach that the male friction hinge (43) has teeth with slots in between (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) into the slots.)

As to claim 7, PARK teaches the method of claim 1, wherein the elongated extension member slides within the recess within the coupling portion of the female (Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7917993) in view of SHANG (US 20150362958 A1).
As to claim 15, PARK teaches a method of coupling first and second portions of a mobile device, comprising: providing a male friction hinge coupled to the first device (Figure 3b teaches a male friction hinge (43) that is coupled to the first device (30) via a mounting plate (37).), the male friction hinge having an elongated extension member and a first stop member (Figure 3b teaches the male friction hinge (43) has an elongated section and stop members (teeth and slots (47)).); providing a female friction hinge coupled to the second device (Figure 3b teaches a female friction hinge (53) that is coupled to the second device (33) via a mounting plate (69).), the female friction hinge having a recess therein and a second stop member (Figure 3b teaches the female friction hinge (53) has a recess (55) and a stop member (63).); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 3a teaches the aftermath of the assembling where the male friction hinge (43) elongated section is inside of the recess (55) of the female friction hinge (53).); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge, (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.) wherein the elongated extension member extends transverse to longitudinal axe of the pins of the male and female friction hinges (Figure 3a teaches the elongated extension member extends transverse to the pins (45, 67).)
PARK does not disclose a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess.
However, SHANG teaches a hinge that uses a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess. (SHANG, Figure 4 teaches a cap member (6) that is placed over the internals of the hinge.  This cap member applied to PARK is interpreted as being placed over the internals of PARK’s hinge, including the extension member/recess interaction location.)
One of ordinary skill in the art would have been motivated to combine the known cap member of SHANG to the hinge structure of PARK in order to house the means for controlling rotation (SHANG ¶0049). Housing the means for controlling rotation allows for the protection of the joint from contaminants that could degrade the functionality of the hinge. (Examiner’s opinion/reasoning)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known cap member of SHANG to the hinge structure of PARK because it has been held to be prima facie obvious to 

As to claim 16, PARK in view of SHANG teaches the method of claim 15, wherein the first stop member and the second stop member establish a geared connection. (PARK, Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 17, PARK in view of SHANG teaches the method of claim 16, wherein the geared connection is a slot-and-pin joint. (PARK, Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 19, PARK in view of SHANG teaches the method of claim 15, wherein the elongated extension member slides within the recess within the female friction hinge. (PARK, Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

As to claim 20, PARK in view of SHANG teaches the method of claim 15, wherein the recess of the female friction hinge does not extend through the female friction hinge. (PARK, Figure 3b teaches the recess does not extend through the entirety of the thickness of the female friction hinge (53).  Additionally, Col. 5, Lines 15-21 teach that the recess can be completely enclosed, thus not extending through the entirety of the thickness of the hinge component.)

Claims 15, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over ESTERBERG (US 5566048) in view of LU (US 6657856).
See Figure AB below for Examiner interpretation of ESTERBERG, Figure 
As to claim 15, ESTERBERG teaches a method of coupling first and second portions of a mobile device (Figure 1 shows the hinge is for coupling portions of a mobile computer.), comprising: providing a male friction hinge coupled to the first portion (Figure 4 teaches a male portion of the friction hinge (32, 38) that is attached to the display (Col. 3, Lines 60-65).), the male friction hinge having an elongated extension member (Item 32) and a first stop member (Item 41); providing a female friction hinge coupled to the second portion (Figure 4 teaches the female friction hinge portion (126, 60, 46) is coupled to a second portion via clutch mechanism (100) that is attached to the base part (12) (Col. 5, Lines 44-46).), the female friction hinge having a recess therein and a second stop member (Item 54); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 9 teaches the assembled hinge where the male friction hinge member’s extension member (32) is inside the recess of the female friction hinge member (126).); providing a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess (Figure 4 teaches a cap member (not labeled, see Figure AB below) that covers the entire female friction hinge (including the recess) and the portion of the elongated extension member coupled with the female friction hinge.); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Figure 9 teaches that the first (41) and second (54) stop members interact with one another to form a joint where the spring end (62) is inserted.  This coupling prevents the two components from separating along the rotational axis.), wherein the elongated extension member extends transverse to longitudinal axes of the pin of the female friction hinge. (Figure AB below and Figure 4 teach a pin (120) of the female friction hinge that extends transverse to the elongated extension member.)  ESTERBERG does not disclose the pins of the male friction hinge, but does disclose that it is mounted to the component (Col. 3, Lines 60-65) and that the holes are such that a “pin” used for mounting would extend transverse to the elongated extension member.
However, LU teaches a friction hinge structure that is mounted to the component via pins passing through holes in the hinge structure.  (Figure 2 teaches pins (either items 16 or the unlabeled pins next to Item 12) that secure the hinge structure to one side of the device.  See also Figure 1 and Col. 2, Lines 5-7.)
One of ordinary skill would have been motivated to apply the known pin attachment technique from LU to the mounting method of ESTERBERG in order to secure the hinge device to the electronic component using conventional attachment means.
Therefore, it would have been prima facie obvious at the time the invention was effectively filed, to apply the known pin attachment technique from LU to the mounting method of ESTERBERG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

    PNG
    media_image2.png
    482
    1187
    media_image2.png
    Greyscale

Figure AB: Examiner interpretation of ESTERBERG, Figure 4

As to claim 24, ESTERBERG in view of LU teaches the method of claim 15, wherein the cap member substantially covers the extension member and the recess as the first portion and the second portion rotate between a closed and fully open position. (ESTERBERG’s cap member covers the assembly while the hinge rotates.  The movement between the two components is a rotational movement, which means the elongated extension member does not move laterally out of the cap member during opening/closing of the mobile device (laptop).)

As to claim 27, ESTERBERG teaches a method of coupling first and second portions of a mobile device (Figure 1 shows the hinge is for coupling portions of a mobile computer.), comprising: providing a male friction hinge coupled to the first portion (Figure 4 teaches a male portion of the friction hinge (32, 38) that is attached to the display (Col. 3, Lines 60-65).), the male friction hinge having an elongated extension member (Item 32); providing a female friction hinge coupled to the second portion (Figure 4 teaches the female friction hinge portion (126, 60, 46) is coupled to a second portion via clutch mechanism (100) that is attached to the base part (12) (Col. 5, Lines 44-46).), the female friction hinge having a recess therein (See Figure AB above.); and inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 9 teaches the assembled hinge where the male friction hinge member’s extension member (32) is inside the recess of the female friction hinge member (126).), wherein a terminal end of the elongated extension member of the male friction hinge remains within the recess of the female friction hinge as the first portion and the second portion rotate between a closed position and a fully open position. (Figure 9 teaches the assembled view of the hinge where the elongated extension member (32) is inside of the recess of the female friction hinge member (126) and does not extend out of it.  Due to the operation of the device being a rotation of the components, the elongated extension member is interpreted as staying in the same location in relation to the recess of the female friction member.) wherein the elongated extension member extends transverse to longitudinal axes of the pin of the female friction hinge. (Figure AB below and Figure 4 teach a pin (120) of the female friction hinge that extends transverse to the elongated extension member.)  ESTERBERG does not disclose the pins of the male friction hinge, but does disclose that it is mounted to the component (Col. 3, Lines 60-65) and that the holes are such that a “pin” used for mounting would extend transverse to the elongated extension member.
However, LU teaches a friction hinge structure that is mounted to the component via pins passing through a holes in the hinge structure.  (Figure 2 teaches pins (either items 16 or the unlabeled pins next to Item 12) that secure the hinge structure to one side of the device.  See also Figure 1 and Col. 2, Lines 5-7.)
One of ordinary skill would have been motivated to apply the known pin attachment technique from LU to the mounting method of ESTERBERG in order to secure the hinge device to the electronic component using conventional attachment means.
Therefore, it would have been prima facie obvious at the time the invention was effectively filed, to apply the known pin attachment technique from LU to the mounting method of ESTERBERG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 28, ESTERBERG in view of LU teaches the method of claim 27, wherein the male friction hinge has a first stop member (Item 41) and wherein the female friction hinge has a second stop member (Item 54). See Figure AB above for examiner interpretation of the stop members.

As to claim 29, ESTERBERG in view of LU teaches the method of claim 27, wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge and female friction hinge. (Figure 9 teaches that the first (41) and second (54) stop members interact with one another to form a joint where the spring end (62) is inserted.  This coupling prevents the two components from separating along the rotational axis.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7917993), as applied in claim 1, in view of CHENG (US 20070072658 A1).
As to claim 21, PARK teaches the method of claim 1, wherein the two portions of the mobile device (notebook computer) are coupled via a hinge member. (Figure 7a)
PARK does not explicitly disclose a flexible connection member coupling the first device and the second device in addition to the hinge.  
PARK does disclose that the device is a notebook computer and that the hinge opens and closes the lid of the computer. (See Figures 7a-7d) Notebook computers (Examiner’s opinion/general knowledge of computer arts)
However, CHENG explicitly discloses a flexible connection member coupling the first device and the second device in addition to the hinge.  (Figure 1 teaches a mobile phone (100) with two parts (display (140) and motherboard (120)) that are coupled via a hinge (160) as well as a flexible connection member (170).)
One of ordinary skill would have been motivated to combine the flexible printed circuit of CHENG to the notebook computer of PARK in order to electrically connect the display device to the motherboard (CHENG ¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the flexible printed circuit of CHENG to the notebook computer of PARK because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best found prior art does not teach or obviate the limitations of independent claim 30.
While some references taught the structure of the hinge of claim 1 (See Park (US 7917993) and FU (US 7836554) and some references taught the use of hinges that allowed for the movement pattern as claimed in claim 30 (See CHEN (US 20110099756 A1), OHISHI (US 20170220066 A1), and SENATORI (US 9500013 B2)), none of the closest prior art taught or obviated the structure of the hinge of claim 1 that was capable of rotating the two components as claimed in claim 30.

Response to Arguments
Applicant’s arguments, see remarks, filed 30 November 2021, with respect to the prior art rejections using LU (US 6657856) and LU '812 (US 6813812) have been fully considered and are persuasive.  Those rejections are withdrawn.

Applicant's arguments filed 30 November 2021  with respect to the rejections using PARK (US 7917993) and FU (US 7836554) have been fully considered but they are not persuasive.
Examiner respectfully asserts that PARK and FU teach the newly added limitations to independent claims 1 and 15, see the rejection above for further clarification.

Applicant’s arguments, see remarks, filed 30 November 2021, with respect to the rejection(s) of claim(s) 15, 24, and 27 under  35 U.S.C. 102 using ESTERBERG have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  ESTERBERG in view of LU (US 6657856).

Examiner notes that the discussion of allowability of the independent claims during the interview dated 19 November 2021 was based on the claim amendments filed 05 November 2021 in addition to the discussed amendment regarding the transverse relationship between the elongated extension member and pin of the first and second friction hinges.  Claim 30 has been indicated allowable after the search and consideration for the combination of features discussed in the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.1
SENATORI (US 9500013 B2) teaches two friction hinges with axes of rotation that are offset, can rotate the two components 360 degrees, and have an elongated extension member that extends transverse to the axis of rotation of the friction hinges. See Figures 3B and 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726